Exhibit 99.1 FORM 51-102F3 Material Change Report Item 1 Name and Address of Company Hydrogenics Corporation (“Hydrogenics”) 220 Admiral Boulevard Mississauga, OntarioL5T 2N6 Item 2 Date of Material Change May 7, 2015 Item 3 Press Release Hydrogenics issued and disseminated press releases via GlobeNewswire on May 6, 2015 and May 8, 2015 and posted those press releases on Hydrogenics’ website at www.hydrogenics.com. The press releases are attached as Schedule “A”. Item 4 Summary of Material Change On May 6, 2015, Hydrogenics announced that it had entered into a binding agreement with a syndicate of lenders led by Cinnamon Investments Limited for an 18 month US$7.5 million loan facility. As consideration for providing the loan facility, Hydrogenics granted the lenders a total of 250,000 share purchase warrants. On May 7, 2015, Hydrogenics announced that it had successfully completed the closing of the loan facility and issued the warrants to the lenders. Item 5 Full Description of Material Change On May 6, 2015, Hydrogenics announced that it had entered into a binding agreement with a syndicate of lenders (the “Lenders”) led by Cinnamon Investments Limited for an 18 month US$7.5 million loan facility (the “Loan”) with quarterly interest payments calculated at an 11% annual interest rate. The Loan matures on November 7, 2016. Hydrogenics intends to use the net proceeds from the Loan primarily for manufacturing expansion and general corporate purposes. As additional consideration for providing the Loan, the Lenders were granted a total of 250,000 share purchase warrants (the “Warrants”). Each Warrant is exercisable for one common share of Hydrogenics at an exercise price of US$15.00 per common share, subject to adjustment in certain circumstances for dilutionary events. The Warrants are non-transferrable and will expire at 5:00 p.m. (Eastern time) on May 6, 2019. On May 8, 2015, Hydrogenics announced that it had successfully completed the closing of the Loan, including the issuance of the Warrants to the Lenders. Item 6 Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7 Omitted Information No information required to be disclosed in this report has been omitted on the basis that it is confidential information. Item 8 Executive Officer For further information, contact: Bob Motz, Chief Financial Officer Hydrogenics Corporation 220 Admiral Boulevard Mississauga, OntarioL5T 2N6 Telephone:(905) 361-3660 Fax:(905) 361-3626 Item 9 Date of Report May 12, 2015 SCHEDULE “A” PRESS RELEASES Hydrogenics Announces Agreement on Debt FacilityMISSISSAUGA, Ontario, May 6, 2015 (GLOBE NEWSWIRE) Hydrogenics Corporation (Nasdaq:HYGS) (TSX:HYG) (the "Company" or "Hydrogenics"), a leading developer and manufacturer of hydrogen generation and hydrogen-based power modules, today announced that it has entered into a binding agreement with a syndicate of lenders led by Cinnamon Investments Limited for an 18 month, US$7.5 million loan facility. "As we look forward toward growing demand from our customers, we need to increase our manufacturing throughput and working capital base. At this stage of our development we believe that a short term debt facility better fits the requirements of our business," said Daryl Wilson, President & CEO of Hydrogenics. The facility, which is expected to close within two business days, is structured as an 18 month term loan with quarterly interest payments calculated at an 11% annual interest rate. As consideration for providing the loan facility, the lenders will be granted 250,000 share purchase warrants. Each warrant will be exercisable for one common share of Hydrogenics at an exercise price of US$15.00 per common share. The warrants will be non-transferrable and will expire four years from the date of closing. Origin Merchant Securities Inc. acted as advisors to Hydrogenics on the loan facility. This press release does not constitute an offer to sell or a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. The securities will not be and have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold into the United States absent registration or an exemption from registration. The securities have not been and will not be qualified for sale by way of a prospectus under Canadian securities laws. About Hydrogenics Hydrogenics Corporation (www.hydrogenics.com) is a world leader in engineering and building the technologies required to enable the acceleration of a global power shift. Headquartered in Mississauga, Ontario, Hydrogenics provides hydrogen generation, energy storage and hydrogen power modules to its customers and partners around the world. Hydrogenics has manufacturing sites in Germany, Belgium and Canada and service centres in Russia, Europe, the US and Canada. Forward-looking Statements This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995, and under applicable Canadian securities law. These statements are based on management's current expectations and actual results may differ from these forward-looking statements due to numerous factors, including: our inability to increase our revenues or raise additional funding to continue operations, execute our business plan, or to grow our business; inability to address a slow return to economic growth, and its impact on our business, results of operations and consolidated financial condition; our limited operating history; inability to implement our business strategy; fluctuations in our quarterly results; failure to maintain our customer base that generates the majority of our revenues; currency fluctuations; failure to maintain sufficient insurance coverage; changes in value of our goodwill; failure of a significant market to develop for our products; failure of hydrogen being readily available on a cost-effective basis; changes in government policies and regulations; failure of uniform codes and standards for hydrogen fuelled vehicles and related infrastructure to develop; liability for environmental damages resulting from our research, development or manufacturing operations; failure to compete with other developers and manufacturers of products in our industry; failure to compete with developers and manufacturers of traditional and alternative technologies; failure to develop partnerships with original equipment manufacturers, governments, systems integrators and other third parties; inability to obtain sufficient materials and components for our products from suppliers; failure to manage expansion of our operations; failure to manage foreign sales and operations; failure to recruit, train and retain key management personnel; inability to integrate acquisitions; failure to develop adequate manufacturing processes and capabilities; failure to complete the development of commercially viable products; failure to produce cost-competitive products; failure or delay in field testing of our products; failure to produce products free of defects or errors; inability to adapt to technological advances or new codes and standards; failure to protect our intellectual property; our involvement in intellectual property litigation; exposure to product liability claims; failure to meet rules regarding passive foreign investment companies; actions of our significant and principal shareholders; dilution as a result of significant issuances of our common shares and preferred shares; inability of US investors to enforce US civil liability judgments against us; volatility of our common share price; and dilution as a result of the exercise of options. Readers should not place undue reliance on Hydrogenics' forward-looking statements. Investors are encouraged to review the section captioned "Risk Factors" in Hydrogenics' regulatory filings with the Canadian securities regulatory authorities and the US Securities and Exchange Commission for a more complete discussion of factors that could affect Hydrogenics' future performance. Furthermore, the forward-looking statements contained herein are made as of the date of this release, and Hydrogenics undertakes no obligations to revise or update any forward-looking statements in order to reflect events or circumstances that may arise after the date of this release, unless otherwise required by law. The forward-looking statements contained in this release are expressly qualified by this.CONTACT: Investor Contacts: Bob Motz, Chief Financial Officer (905) 361-3660 investors@hydrogenics.com Chris Witty Hydrogenics Investor Relations (646) 438-9385 cwitty@darrowir.com Hydrogenics Announces Closing of Debt FacilityMISSISSAUGA, Ontario, May 8, 2015 (GLOBE NEWSWIRE) Hydrogenics Corporation (Nasdaq:HYGS) (TSX:HYG) (the "Company"), a leading developer and manufacturer of hydrogen generation and hydrogen-based power modules, today announced that it has successfully completed the closing of its previously announced US$7.5 million loan facility ("the Facility") with a syndicate of lenders led by Cinnamon Investments Limited, including the issuance to the lenders of 250,000 share purchase warrants. Each warrant is exercisable for one common share of the Company at an exercise price of US$15.00 per common share. The Company intends to use its net proceeds from the Facility primarily for manufacturing expansion and general corporate purposes. Origin Merchant Securities Inc. acted as advisors to the Company on the Facility. This press release does not and shall not constitute an offer to sell or the solicitation of an offer to buy any of the Company's securities, nor shall there be any sale of the Company's securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. The securities will not be and have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold into the United States absent registration or an exemption from registration. The securities have not been and will not be qualified for sale by way of a prospectus under Canadian securities laws. About Hydrogenics Hydrogenics Corporation (www.hydrogenics.com) is a world leader in engineering and building the technologies required to enable the acceleration of a global power shift. Headquartered in Mississauga, Ontario, Hydrogenics provides hydrogen generation, energy storage and hydrogen power modules to its customers and partners around the world. Hydrogenics has manufacturing sites in Germany, Belgium and Canada and service centres in Russia, Europe, the US and Canada. Forward-looking Statements This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995, and under applicable Canadian securities law. These statements are based on management's current expectations and actual results may differ from these forward-looking statements due to numerous factors, including: our inability to increase our revenues or raise additional funding to continue operations, execute our business plan, or to grow our business; inability to address a slow return to economic growth, and its impact on our business, results of operations and consolidated financial condition; our limited operating history; inability to implement our business strategy; fluctuations in our quarterly results; failure to maintain our customer base that generates the majority of our revenues; currency fluctuations; failure to maintain sufficient insurance coverage; changes in value of our goodwill; failure of a significant market to develop for our products; failure of hydrogen being readily available on a cost-effective basis; changes in government policies and regulations; failure of uniform codes and standards for hydrogen fuelled vehicles and relatedinfrastructure to develop; liability for environmental damages resulting from our research, development or manufacturing operations; failure to compete with other developers and manufacturers of products in our industry; failure to compete with developers and manufacturers of traditional and alternative technologies; failure to develop partnerships with original equipment manufacturers, governments, systems integrators and other third parties; inability to obtain sufficient materials and components for our products from suppliers; failure to manage expansion of our operations; failure to manage foreign sales and operations; failure to recruit, train and retain key management personnel; inability to integrate acquisitions; failure to develop adequate manufacturing processes and capabilities; failure to complete the development of commercially viable products; failure to produce cost-competitive products; failure or delay in field testing of our products; failure to produce products free of defects or errors; inability to adapt to technological advances or new codes and standards; failure to protect our intellectual property; our involvement in intellectual property litigation; exposure to product liability claims; failure to meet rules regarding passive foreign investment companies; actions of our significant and principal shareholders; dilution as a result of significant issuances of our common shares and preferred shares; inability of US investors to enforce US civil liability judgments against us; volatility of our common share price; and dilution as a result of the exercise of options. Readers should not place undue reliance on Hydrogenics' forward-looking statements. Investors are encouraged to review the section captioned "Risk Factors" in Hydrogenics' regulatory filings with the Canadian securities regulatory authorities and the US Securities and Exchange Commission for a more complete discussion of factors that could affect Hydrogenics' future performance. Furthermore, the forward-looking statements contained herein are made as of the date of this release, and Hydrogenics undertakes no obligations to revise or update any forward-looking statements in order to reflect events or circumstances that may arise after the date of this release, unless otherwise required by law. The forward-looking statements contained in this release are expressly qualified by this.CONTACT: Investor Contacts: Bob Motz, Chief Financial Officer (905) 361-3660 investors@hydrogenics.com Chris Witty Hydrogenics Investor Relations (646) 438-9385 cwitty@darrowir.com
